Citation Nr: 0834152	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-03 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions for 38 U.S.C.A. § 1151 as a result of medical 
treatment by the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  He died on May [redacted], 1975 at the age of 33.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

By a March 2008 order, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the July 2006 decision of this 
Board and remanded the appeal for readjudication.  

A careful review of the record reveals that additional 
development is required before the Board can proceed with 
this appeal.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The appellant seeks compensation for her husband's death as a 
result of VA medical treatment under the provisions of 38 
U.S.C.A. § 1151.  The official death certificate identifies 
the veteran's cause of death as carcinoma of the nasopharynx 
with metastases to the lungs and brain.  However, the 
appellant contends that VA failed to provide adequate medical 
care because chest x-rays were not conducted at the time that 
the nasopharyngeal cancer was diagnosed.  An April 1974 
radiographic report finds that "compared with the study 
approximately one year ago, there is now evidence of ... 
lesions... compatible with metastatic disease."  VA medical 
record (emphasis added).  While this notation appears to 
reference an x-ray conducted in or around April 1973, there 
is no chest x-ray of record for the specified time frame.  To 
resolve this issue, VA must exhaust all efforts to obtain the 
chest x-ray from April 1973, and if this evidence is no 
longer available or does not exist, the record must 
specifically state this finding.  

Alternatively, the appellant has submitted a statement by a 
private physician opining that the veteran's cancer may have 
been misdiagnosed, and that instead the veteran's malignancy 
was secondary to herbicide exposure while serving in Vietnam.  
See Statement by Dr. R.L., February 2006.  The February 2006 
private opinion specifically stated that a copy of the April 
1973 pathology report would be necessary to verify whether VA 
accurately diagnosed the veteran's condition.  The identified 
pathology report is not of record and all efforts to obtain 
this record must be exhausted and fully documented in the 
claims file.

Finally, after the above development is concluded, VA must 
seek a medical opinion that addresses the evidence of record, 
specifically to include the VA and private medical opinions 
in the claims file, and determines whether VA properly 
diagnosed the primary cancer site as the nasopharynx.  If it 
is determined that it is as likely as not that the primary 
cancer site was misdiagnosed, the examiner should opine 
whether that misdiagnosis or any subsequent VA medical 
treatment proximately caused the continuance or natural 
progress of the veteran's disease.  See 38 C.F.R. 
§ 3.361(c)(2).  If answered in the affirmative, the examiner 
should further opine whether the examination and medical 
treatment represents carelessness, negligence, lack of proper 
skill, error in judgment or similar incidence of fault on the 
part of VA.  See 38 C.F.R. § 3.361(d)(1).

Accordingly, the case is REMANDED for the following action:

1.  Exhaust all possible efforts to obtain 
the veteran's complete VA medical record.  
Specifically, all pathology and 
radiographic reports from in or around 
April 1973 are requested.  For further 
identifying information regarding these 
records, see VA Form 10-1000 signed by Dr. 
F.K. in April 1973 that describes the 
pathology report, and see the April 1974 
radiographic report by Dr. H.R. that 
describes a study conducted approximately 
one year prior.  

2.  In furtherance of efforts to obtain 
the April 1973 pathology report, obtain 
the proper consent and authorization to 
release medical records for Dr. S. at the 
Jones Ear, Nose, and Throat Hospital and 
Dr. T.P. at Memorial Hospital.  If further 
information is necessary, see VA Form 10-
1000, signed by Dr. F.K. in April 1973 and 
the appellant's statement in August 2003 
outlining her late husband's diagnostic 
chronology.  Contact the appropriate 
institutions to obtain the requested 
records from these facilities.

3.  If the pathology and radiographic 
records described above do not exist or are 
otherwise unobtainable, the RO must so 
specifically find and the documentation 
used in making that determination must be 
set forth in the claims file.

4.  Notify the appellant that upon proper 
authorization, VA will furnish copies of 
requested medical evidence to Dr. R.L. or 
any other private medical provider of her 
choice.  
 
5.  AFTER the above development is 
completed, a VA oncologist is asked to 
review the entire claims file, specifically 
addressing the December 2005 VA medical 
opinion and February 2006 private medical 
opinion of record, and determine the 
following:

(A.)  To the extent possible, what were the 
specific primary and metastatic cancer 
sites for this veteran's disease?
(B.)   Is it is at least as likely as not 
(probability of 50 percent or more) that 
the veteran's primary tumor was 
misdiagnosed?
(C.)  If the above is answered in the 
affirmative, opine whether the misdiagnosis 
or any subsequent VA medical treatment 
proximately caused the continuance or 
natural progress of the veteran's disease 
or death.
(D.)  If VA medical treatment, or absence 
thereof, is determined to be the proximate 
cause of the veteran's death, opine whether 
the diagnosis and medical treatment of 
record represents carelessness, negligence, 
lack of proper skill, error in judgment or 
similar incidence of fault on the part of 
VA.

A rationale for all opinions offered is 
required.

6.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The appellant and her 
representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




